El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso permite expresarnos sobre la vali-dez constitucional de la Regla 56.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual versa sobre las órdenes de embargo o prohibición de enajenar. La parte demandada peti-cionaria acude ante nos aduciendo que la misma no satis-face las exigencias del debido proceso de ley ya que dicha disposición reglamentaria permite que un tribunal ordene, en forma ex parte, un embargo sin necesidad de vista pre-via y únicamente sujeto el mismo a la prestación de fianza. En apoyo de su planteamiento, la parte demandada peti-cionaria cita la decisión emitida por el Tribunal Supremo de Estados Unidos en Connecticut v. Doehr, 501 U.S. 1 (1991).
I
La firma de contadores públicos Rivera Rodríguez & Co. presentó, ante el Tribunal Superior de Puerto Rico, Sala de Humacao, una demanda en cobro de dinero contra el peti-cionario William Stowell Taylor, su esposa Lourdes Alonso Barceló y la sociedad legal de bienes gananciales com-puesta por ambos. Acumuló, adicionalmente, en calidad de codemandados a varias corporaciones y sociedades especia-les de las cuales los Stowell son accionistas y oficiales. Re-clamó de los demandados la suma de ciento veintiocho mil setecientos sesenta y tres dólares con siete centavos ($128,763.07) por concepto ele servicios profesionales pres-tados por la firma demandante. Los demandados, por su parte, contestaron la demanda y negaron adeudar la can-tidad reclamada.
Trabada así la controversia, la parte demandante soli-citó del tribunal de instancia que ordenara el embargo de *885varias propiedades de los demandados, en aseguramiento de la sentencia que recayera en su día. Conforme a. lo soli-citado, el 3 de mayo de 1991, el referido foro emitió una orden ex parte mediante la cual ordenó el embargo sobre cuentas bancarias, bienes muebles, cuentas por cobrar, mercancía, certificados de ahorro, equipo de oficina, así como bienes inmuebles propiedad de los demandados. Emi-tió, en adición, un mandamiento dirigido al inquilino de dos (2) propiedades de los demandados para que consig-nara en el Tribunal Superior el pago mensual del arrendamiento. Más tarde, por Orden de 24 de junio de 1991, el tribunal expidió un mandamiento dirigido al Re-gistrador de la Propiedad para que hiciera una anotación preventiva de demanda sobre dos (2) propiedades inmue-bles pertenecientes a los demandados localizados en el complejo turístico Palmas del Mar en Humacao. Dichos mandamientos de embargo fueron expedidos sin vista pre-via, habiendo la parte demandante prestado una fianza de ciento ochenta mil dólares ($180,000) para responder por cualquier daño ocasionado por dicho embargo.
Los demandados presentaron una moción para que se celebrara una vista y se dejara sin efecto el embargo sobre la propiedad inmueble debido a que, alegadamente, el mismo le había causado graves daños. El 4 de octubre de 1991 el tribunal de instancia citó a las partes a una vista; en esa fecha el demandante desistió de la anotación pre-ventiva sobre los dos (2) bienes inmuebles. En consecuen-cia, el tribunal dejó sin efecto la Orden de 24 de junio de 1991 mediante la cual se había ordenado el embargo de la propiedad inmueble ubicada en el complejo turístico cono-cido como Palmas del Mar.
Ello no obstante, los demandados solicitaron del tribunal de instancia que dejara sin efecto la orden de embargo contra el resto de sus bienes. Alegaron que los embargos realizados por la parte demandante, como consecuencia de la orden emitida el 3 de mayo de 1991, no eran válidos a *886tenor con lo resuelto por el Tribunal Supremo de Estados Unidos en Connecticut v. Doehr, ante; decisión que estable-ció que, como parte del debido proceso de ley, era necesaria la celebración de una vista antes de que el tribunal del estado de Connecticut ordenara un embargo de bienes en aseguramiento de sentencia.
El tribunal de instancia descartó el argumento de la parte peticionaria y resolvió, mediante orden de fecha 17 de enero de 1992, que “habiendo la parte demandante pres-tado una fianza por la suma de $180,000.00, p[o]drá reali-zar otros embargos hasta el monto de la suma reclamada en la Demanda, conforme a la orden dictada por este Tribunal el día 3 de mayo de 1991”. Petición de certiorari e interdicto en auxilio de jurisdicción, Apéndice I, pág. 3. Sostuvo así la procedencia de los referidos embargos sin la celebración de una vista previa.
Inconforme, los Stowell acudieron ante nos vía recurso de certiorari. En el mismo, le imputan al foro de instancia haber errado al:
(1) no decretar la ilegalidad del embargo trabado sobre los bienes de. los codemandados Stowell y al autorizar la continuación de los mismos, en violación a lo resuelto en Connecticut v. Doehr, ante;.
(2) no decretar la ilegalidad de los embargos trabados sobre los bienes de los codemandados, sin tener en cuenta la reclamación de éstos en el sentido de que la parte de-mandante no ha hecho determinación alguna respecto a las cuantías por separado de sus alegadas acreencias res-pectivas contra cada uno de los codemandados en este pleito, presumiendo la solidaridad de la deuda total ale-gada contra todos los deudores, y
(3) no decretar la ilegalidad del embargo sobre cáno-nes de arrendamiento futuros y aún no devengados sobre las dos propiedades ubicadas en Palmas del Mar.
Mediante Resolución de 13 de marzo de 1992 acordamos revisar y expedimos el auto. En vista de que se planteaba *887la inconstitucionalidad de la Regla 56.4 de Procedimiento Civil, ante, ordenamos la comparecencia de la Oficina del Procurador General para que expresara lo que a bien tu-viere; ello a tenor con lo dispuesto por la Regla 21.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Así lo hizo dicho funcionario. Estando en posición de resolver, procedemos a así hacerlo.
M
El Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, al igual que las Emdas. V y XIV de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, garantizan que:
Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley ....C1)
El debido proceso de ley se manifiesta en dos dimensiones distintas: sustantiva y procesal. Bajo el debido proceso sustantivo, los tribunales examinan la validez de una ley, a la luz de los preceptos constitucionales pertinentes, con el propósito de proteger los derechos fundamentales de las personas. Bajo este análisis, el Estado, al aprobar leyes o al realizar alguna actuación, no puede afectar de manera irrazonable, arbitraria o caprichosa los intereses de propiedad o libertad. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 273 (1987). Por otro lado, en el debido proceso de ley procesal. se le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo se haga a tra-*888vés de un procedimiento que sea justo y equitativo. López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
Para que entre en vigor la protección que ofrece este derecho, en su vertiente procesal, tiene que estar en juego un interés individual de libertad o propiedad. Board of Regents v. Roth, 408 U.S. 564 (1972); Rivera Santiago v. Srio. de Hacienda, ante, pág. 274. Una vez cumplida esta exi-gencia, hay que determinar cuál es el procedimiento exi-gido (what process is due). Rivera Santiago v. Srio. de Hacienda, ante, pág. 274; Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Dependiendo de las circunstancias, diversas si-tuaciones pueden requerir diferentes tipos de procedimien-tos, pero siempre persiste el requisito general de que el pro-ceso gubernamental debe ser justo e imparcial. Véanse: Rivera Santiago v. Srio. de Hacienda, ante, pág. 274; 2 Treatise o Constitutional Law: Substance and Procedure Sec. 17.8, pág. 259 (1986).(2)
En Mathews v. Eldridge, 424 U.S. 319 (1976), el Tribunal Supremo de Estados Unidos estableció los tres (3) criterios que deben sopesarse al determinar cuál es el proceso debido para privarle a un individuo de algún derecho protegido. Estos son: (1) se debe determinar cuáles son los intereses individuales afectados por la acción oficial; (2) el riesgo de una determinación errónea que prive a la persona del interés protegido mediante el proceso utilizado y el valor probable de garantías adicionales o distintas, y (3) el interés gubernamental protegido con la acción sumaria y la posibilidad de usar métodos alternos. Véase Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982). Ala luz de los *889criterios de Mathews v. Eldridge, ante, la jurisprudencia ha establecido diversos requisitos que dehe cumplir todo procedimiento adversativo para satisfacer las exigencias del debido proceso, a saber. (1) notificación adecuada del proceso; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (5) derecho a contrainterrogar testigos y exa-minar evidencia presentada en su contra; (6) tener asisten-cia de abogado, y (7) que la decisión se base en el récord. Treatise on Constitutional Law, ante, pág. 250. No obs-tante, aun cuando “[e]l debido proceso [de ley] no es abs-tracción apocalíptica que de sólo invocarla infunda temor de Dios al tribunal y paralice al adversario”, Domínguez. Talavera v. Tribunal Superior, 102 D.P.R. 423, 428 (1974); Pueblo v. Pérez Santaliz, 105 D.P.R. 10, 23 (1976); Pueblo v. Andreu González, 105 D.P.R. 315, 320 (1976), el mismo “es resguardo infranqueable contra privaciones arbitrarias de la propiedad”. (Énfasis suplido.) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1989, págs. 337-338.
Como principio fundamental del debido proceso se ha consagrado el derecho de toda persona a ser oído antes de ser despojado de algún interés protegido; esta oportunidad de ser oído debe ser en: a meaningful time and a meaningful manner. Mathews v. Eldridge, ante, pág. 333; Anti-Fascist Committee v. McGrath, 341 U.S. 123 (1951). Véase H.J. Friendly, Some Kind of Hearing, 123 U. Pa. L. Rev. 1267 (1975). La privación de la libertad o propiedad sin notificación u oportunidad de ser oído se ha considerado siempre ajeno al debido proceso y en ocasiones es fuente de responsabilidad civil. Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982); Mullane v. Central Hanover Tr. Co., 339 U.S. 306 (1950). Un estatuto puede prevalecer sólo si contiene garantías procesales suficientes que permitan que la parte afectada puede ser oída antes de que se adjudique definitivamente el derecho involucrado, Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974), excepción hecha en *890aquellas situaciones en que existen circunstancias extraor-dinarias que justifiquen lo contrario. Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663 (1974). A esos efectos, el profesor Tribe, op. cit., pág. 673, nos dice:
A prior hearing had been required by the traditional conception of procedural due process under the precept that one should be able to continue living in quiet enjoyment of liberty or property unless and until there has been a fair determination that the state is entitled to intrude upon that situation of repose. (Én-fasis suplido y en el original.)(3)
HH HH
Consistentemente hemos resuelto que los requisitos constitucionales del debido proceso de ley son aplicables a los procedimientos de embargo y prohibición de enajenar. Domínguez Talavera v. Tribunal Superior, ante; Fuentes v. Shevin, 407 U.S. 67 (1972).(4) Cuando un acreedor usa los mecanismos provistos por el Gobierno para to-mar posesión de una propiedad de su alegado deudor, este último es privado de un interés constitucional significativo de propiedad. Al Estado establecer procedimientos de embargo para que una persona los use, establece un state action sustancial que justifica la aplicación de la cláusula del debido proceso. Connecticut v. Doehr, ante, pág. 13. Las exigencias del debido proceso aplican a los embargos, independientemente de que la incautación, sea temporera. Fuentes v. Shevin, ante, pág. 86; North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975).(5)
*891Desde Sniadach v. Family Finance Corp., 395 U.S. 337 (1969), el Tribunal Supremo de Estados Unidos reconoció que una notificación adecuada y una oportunidad efectiva de ser oído antes de privar al individuo de un derecho pro-pietario eran parte fundamental del debido proceso. Allí se declaró inconstitucional un estatuto que permitía el embargo de salarios sin una notificación al deudor, y sin de-recho a una vista previa. En Fuentes v. Shevin, ante, se expresó que el debido proceso exige la notificación previa y la celebración de una vista antes de privar a un individuo de su propiedad. En este caso se declararon inconstitucio-nales estatutos de Florida y Pensilvania que permitían al vendedor, a plazos asegurados, a reposeer la mercancía sin previa notificación o vista, sin orden de juez y sólo por mandato expedido por secretario del tribunal. Se reconoció, además, que podrían existir “circunstancias extraordina-rias” que justificaran la posposición de la notificación y ce-lebración de vista hasta después de concederse el remedio solicitado. Estas circunstancias, sin embargo, debían ser realmente excepcionales.
En Mitchell v. W.T Grant Co., ante, el Tribunal Supremo de Estados Unidos validó un estatuto de embargo, que no requería notificación ni vista previa debido a que el demandante tenía en este caso un gravamen sobre la propiedad.(6) Este previo interés propietario, paralelo al del deudor (vendor’s liens), unido a que el riesgo de error era mínimo porque la posibilidad de recobrar envolvía asuntos poco complicados, justificaba una diferencia en opinión de dicho Tribunal. La solicitud del demandante, resolvió el Tribunal, debía demostrar que estaba dentro del poder del demandado el ocultamiento, disposición o deterioro de la *892propiedad o del producto de la misma, o la remoción de la propiedad del lugar durante el litigio. El estatuto posponía la celebración de la vista para después de efectuarse el embargo.(7)
En 1991, el Tribunal Supremo de Estados Unidos resolvió Connecticut v. Doehr, ante, donde se impugnó la cons-titucionalidad de un estatuto que permitía el embargo pre-ventivo sin notificación a la parte adversa, sin celebración de vista previa, ni prestación de fianza. En este caso, luego de efectuarse el embargo, se le notificó del mismo al de-mandado y se le dio la oportunidad posterior de una vista. Los hechos del caso de Connecticut v. Doehr, ante, surgen de una reclamación por los daños y perjuicios causados por el demandado a consecuencia de una agresión, reclamación que no envolvía un previo interés propietario en el bien. El demandante presentó al tribunal una solicitud de embargo acompañada de una declaración jurada en la que justifi-caba la procedencia de la orden solicitada. A base de estos documentos, el Tribunal Superior del estado de Connecticut ordenó el embargo de un bien inmueble perteneciente a Doehr. Luego de anotado el embargo, Doehr recibió la no-tificación y se le advirtió de su derecho a una vista en la que podría impugnar el embargo. En lugar de impugnar el embargo, Doehr acudió ante el Tribunal Federal de Dis-trito alegando que la referida, regla procesal era inconsti-tucional por que le privaba de un interés de propiedad sin un debido proceso de ley, al amparo de la Emda. XTV de la Constitución de Estados Unidos, ante. El Tribunal de Dis-trito resolvió que el estatuto era constitucional; no así el Segundo Circuito de Apelaciones, que resolvió que este pro-cedimiento ex parte no satisfacía el requisito constitucional del debido proceso de ley. El Tribunal Supremo confirmó la *893decisión del Circuito y determinó que el estatuto en contro-versia había sido aplicado de forma inconstitucional al per-mitir una orden de embargo sin una notificación y vista previa.
El Tribunal Supremo en Connecticut v. Doehr, ante, hizo su análisis a la luz de los requisitos de Mathews v. El-dridge, ante, a saber: interés afectado, riesgo de una deci-sión errónea que prive al individuo de su interés y el inte-rés gubernamental protegido.(8) Resolvió que los intereses propietarios afectados por el embargo eran significativos, puesto que de ordinario un embargo puede afectar el título, puede menoscabar la posibilidad de vender o enajenar de otra forma la propiedad, tiene efecto sobre el crédito, reduce las posibilidades de obtener préstamos (home equity loans) o de obtener hipotecas adicionales, o afectar las ya establecidas. Expresó, además, que con la aplicación de un estatuto como el impugnado, el Estado abría la posibilidad de privar a una persona de su propiedad por error, ya que se requería tan sólo la presentación de una declaración jurada. El Tribunal también expresó que el mero interés del demandante en asegurar el cobro de la sentencia no justificaba el gravamen sobre la propiedad del demandado sin que se le concediera la oportunidad de ser oído.
En Connecticut v. Doehr, ante, a la luz de los hechos ante sí, el Tribunal Supremo resolvió que antes de expedir la orden de embargo sobre un bien en el cual el *894demandante no tenía un previo interés propietario, la corte del estado de Connecticut debió notificar al demandado y efectuar una vista previa.(9) El Tribunal expresó que el re-quisito de vista previa sólo podía ser excusado en circuns-tancias extraordinarias. Dicho Foro definió “circunstancias extraordinarias” como aquellas en las que se demuestra que existen razones que llevan a pensar que el demandado está llevando a cabo actos encaminados a transferir o gra-var sus propiedades de manera tal que impida la ejecución en su día de una sentencia que le fuera eventualmente adversa.(10)
La referida jurisprudencia, sobre los requisitos exigidos por el debido proceso de ley en el aseguramiento de una sentencia por embargo, nos obliga. A la luz de lo antes ex-puesto, examinamos si nuestra Regla 56.4 de Procedi-miento Civil, ante, es o no constitucional.
rv
Las Reglas de Procedimiento Civil de 1979 reconocen el embargo como uno de los remedios provisionales que puede dictar un tribunal, a solicitud del reclamante, para asegurar la efectividad de una sentencia.(11) Este re-*895medio provisional puede ser concedido en todo pleito, antes o después de dictarse la sentencia. El procedimiento de embargo, al igual que la prohibición de enajenar, son regu-lados por las Reglas 56.2 a 56.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, las cuales establecen:

Regla 56.2:

No se concederá, modificará, anulará ni se tomará providen-cia alguna sobre un remedio provisional, sin notificar a la parte adversa y sin celebrar una vista, excepto según se dispone en las Reglas 56.4 [sobre embargo o prohibición de enajenar] y 56.5 [sobre orden para hacer o desistir de hacer]. (Enfasis suplido. )(12)

Regla 56.3:

Se podrá conceder un remedio provisional sin la prestación de fianza en cualquiera de los siguientes casos:
(1) Si apareciere de documentos públicos o privados, según definidos por ley, firmados ante una persona autorizada para administrar juramento, que la obligación es legalmente exigi-ble; o
(2) Cuando se tratare de un litigante insolvente que estuviere expresamente exceptuado por ley para el pago de aranceles y derechos de radicación y a juicio del tribunal la demanda adu-jere hechos suficientes para establecer una causa de acción cuya probabilidad de triunfo fuere evidente o pudiere demos-trarse, y hubiere motivos fundados para temer, previa vista al efecto, que de no obtenerse inmediatamente dicho remedio provisional, la sentencia que pudiera obtenerse resultaría acadé-mica porque no habría bienes sobre los cuales ejecutarla; o
(3) Si se gestionare el remedio después de la sentencia.
En caso de que el tribunal conceda el remedio provisional sin la prestación de fianza conforme lo dispuesto en esta regla, po-drá excluir en su orden determinados bienes.
En todos los demás casos, el tribunal exigirá la prestación de una fianza suficiente para responder por todos los daños y per-juicios que se causen como consecuencia del aseguramiento. Un demandado o querellado podrá, sin embargo, retener la pose-*896sión de bienes muebles embargados por un demandante o re-clamante, prestando una fianza por tal suma que el tribunal estime suficiente para responder por el valor de dicha propiedad. El afianzamiento por el demandado de la suma em-bargada, dejará sin efecto el embargo. (Énfasis suplido.)
Regla 56.4:
Si se hubiere cumplido con los requisitos de la Regla 56.3, el tribunal deberá expédir, a moción ex parte de un reclamante, una orden de embargo o de prohibición de enajenar. En el caso de bienes inmuebles, tanto el embargo, así como la prohibición de enajenar se efectuarán anotándolos en el registro de la pro-piedad y notificándolos al demandado. En el caso de bienes muebles, la orden se efectuará depositando los bienes de que se trate con el tribunal, o con la persona designada por el tribunal bajo la responsabilidad del reclamante. El tribunal podrá orde-nar, a petición de cualquiera de las partes, la venta en pública subasta de los bienes fungibles cuyo embargo o prohibición de enajenar se haya decretado, consignándose el producto de su venta en la forma dispuesta por el tribunal.
La parte que solicite la designación de una persona como depositario de los bienes a embargarse deberá acreditar su dirección y teléfono si lo tuviere tanto residencial como de empleo o negocio. El depositario designado deberá notificar inmediata-mente al tribunal, bajo el epígrafe del caso, cualquier cambio de dirección o teléfono, de sitio o condición de los bienes. (Énfasis suplido.)
Leídas integralmente y en conjunto, las transcritas disposiciones reglamentarias establecen, como norma general, que en todo caso en que se solicite algún remedio provisional se deberá notificar a la parte adversa y celebrar una vista previa, Regla 56.2, ante, y se deberá exigir la prestación de fianza, Regla 56.3, ante. Este requisito es igualmente aplicable a los embargos, como remedio provisional para aseguramiento de la efectividad de la sentencia.(13) Por excepción, la citada Regla 56.4 permite *897que el tribunal expida una orden de embargo ex parte —esto es, sin notificación y vista previa— siempre que el reclamante preste una fianza suficiente para responder por todos los daños y perjuicios que se puedan causar como consecuencia del aseguramiento, Regla 56.4, ante. Por otro lado, sólo se podrá conceder un embargo u otro remedio provisional sin la prestación de fianza cuando: (1) apare-ciere en documentos públicos o privados que la obligación es legalmente exigible; (2) se tratare de un litigante insol-vente, que la demanda adujere hechos suficientes de una causa de acción y hubiere motivos fundados, previa vista, de que si no se concede el remedio la sentencia sería aca-démica, o (3) se solicitare el remedio después de la sentencia. Regla 56.3, ante.
V
Como vemos, y en cuanto a la controversia específica que plantea el caso hoy ante nuestra consideración, la ci-tada Regla 56.4, permite, previa prestación de fianza, la expedición de una orden de embargo en forma ex parte sin darle notificación al demandado, sin brindarle la oportuni-dad de ser oído y sin exigir al demandante demostrar su probabilidad de prevalecer en los méritos, independiente-mente de que dicha reclamación estuviere fundada en un previo interés propietario en el bien a ser embargado o existieren circunstancias extraordinarias para posponer la vista.(14) Según nuestro ordenamiento, la prestación de una *898fianza es la llave maestra que excusa al demandante de la previa notificación y vista al embargar un bien del demandado.
AI analizar la Regla 56.4, ante, a la luz de los factores esbozados en Mathews v. Eldridge, ante, podemos concluir que la expedición de una orden de embargo sobre un bien afecta significativamente el interés propietario del dueño sobre éste. La misma puede afectar la titularidad sobre el bien y reducir las oportunidades crediticias basadas en el mismo. Esta orden puede limitar las posibilidades de enajenación de dicha propiedad. Connecticut v. Doehr, ante. No hay duda que un bien inmueble que esté gravado por una orden de embargo no es “atractivo” para ningún com-prador, arrendador o cualquier otra persona que pudiera estar interesado en el mismo. En el caso de embargo de bienes muebles esto afecta significativamente al dueño del mismo, ya que se le priva de su posesión lo cual para él puede tener una utilidad inmediata de tipo económico. Soc. de Gananciales v. Rodríguez, 116 D.P.R. 468, 472 (1985).
En adición, la expedición de una orden de embargo, sin notificación ni vista previa, aumenta los riesgos de hacer una determinación errónea que injustamente prive al dueño de su interés propietario sobre el bien. Ello en vista de que el mero examen por el tribunal de las alegaciones comprendidas en una moción o demanda no es suficiente, pues difícilmente el juez puede hacer una apreciación rea-lista sobre las posibilidades del promovente de prevalecer a base de las alegaciones hechas por y en beneficio del propio *899demandante.(15) Los hechos del presente caso constituyen un buen ejemplo de ello. La reclamación instada contra Stowell es una en cobro de dinero por servicios profesiona-les alegadamente prestados y no pagados, la cual no fue acompañada de ningún documento que acreditara feha-cientemente la misma. Distinta sería la situación si con la moción o demanda en cobro de dinero el promovente acom-paña prueba documental fehaciente de la cual se des-prende que la deuda objeto del pleito es una líquida, ven-cida y exigible.
Aunque la prestación de una fianza reduce los efectos o consecuencias de una decisión errónea, Mitchell v. W.T. Grant Co., ante, pág. 617, la prestación de la misma, sin ninguna garantía adicional no puede prevenir el daño que la ausencia de vista puede ocasionar. Connecticut v. Doehr, ante.(16) Por último, cabe mencionar que el interés del Estado es mínimo, ya que se reduce a ayudar a que el demandante pueda asegurar la ejecución de una futura sentencia que pudiera dictarse a su favor. Véase Regla 56.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Resolvemos, en consecuencia, que a la luz de las disposiciones pertinentes de la Constitución de Puerto Rico y de Estados Unidos, la vigente Regla 56.4, ante, es inconstitucional en tanto y en cuanto permite que un tribunal expida una orden de embargo, sin la celebración de una vista previa, en aquellas situaciones en que el reclamante: no ha alegado o demostrado tener un previo interés propietario sobre la cosa embargada,(17) Mitchell v. W.T. Grant *900Co., ante; no ha alegado o demostrado la existencia de circunstancias extraordinarias, Connecticut v. Doehr, ante, ni ha alegado o demostrado la probabilidad de prevalecer me-diante prueba documental fehaciente de la cual se des-prenda que la deuda es una líquida, vencida y exigible. Unicamente en estas situaciones es que un tribunal podrá posponer la celebración de dicha vista hasta después de trabado el embargo. (18)
*901VI
En el caso de autos el tribunal de instancia expidió va-rias órdenes de embargo sobre los bienes de la parte de-mandada sin celebrar una vista adversativa y sin que la parte demandante alegara o demostrara que tenía un pre-vio interés propietario en los bienes a ser embargados, que no fuera el de asegurar la ejecución de la futura sentencia que pudiera decretarse a su favor. Mitchell v. W.T. Grant Co., ante; Connecticut v. Doehr, ante. El démandante no alegó ni demostró la posibilidad de que el demandado de-sapareciera los bienes con el fin de no satisfacer la senten-cia que en su día pudiera dictarse. Sniadach v. Family Finance Corp., ante. La parte promovente tampoco alegó ni demostró, mediante prueba documental fehaciente de la cual se desprendiera la existencia de una deuda líquida, vencida y exigible, tener probabilidades de prevalecer en los méritos.
A la luz de este cuadro procesal y de las razones invoca-das por el demandante para proceder como lo hizo, conclui-mos que la orden de embargo emitida por el tribunal de instancia en el presente caso privó a los demandados de un derecho propietario sin un debido proceso de ley en viola-ción del Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, ante, y de las Emdas. V y XIV de la Constitución de Estados Unidos, ante.(19)
Por los anteriores fundamentos se deja sin efecto la or-den del Tribunal Superior, Sala de Humacao, de 17 de enero de 1992. Dicha sala deberá notificar a las partes y celebrar una vista adversativa en la que determinará la procedencia del embargo solicitado por la parte deman-dante, sobre cualesquiera de los bienes pertenecientes a los demandados, conforme a lo expresado y establecido en esta opinión.

*902
Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.

(1) Como se indicó en Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 273 esc. 2 (1987):
“El lenguaje de ambas disposiciones es idéntico [refiriéndose a las constitucio-nes de Puerto Rico y Estados Unidos], excepto que aquí se eliminó la palabra “vida”, como consecuencia de haberse proscrito la pena de muerte. 2 y 3 Diario de Sesiones de la Convención Constituyente, 1501-1509 y 1626-1628 (1952).”


(2) La jurisprudencia ha desarrollado dos (2) análisis para examinar la consti-tucionalidad de una ley o actuación según el debido proceso de ley procesal. El pri-mero se conoce como el análisis intrínseco, el cual examina los requisitos inherentes al debido proceso, como el derecho a ser oído y a tener una vista adversativa ante un magistrado imparcial. El otro análisis se conoce como el instrumental el cual protege a los individuos de cualquier privación equivocada o sustancialmente injusta de al-gún derecho de propiedad o libertad. Marshall v. Jerrico, Inc., 466 U.S. 238 (1980); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 663-668.


(3) Es de observar que, en algunas instancias extraordinarias, se ha reconocido la validez de algunos procedimientos en los que la oportunidad de ser oído se concede luego de ocurrir la privación del derecho propietario. Esta no es la corriente predominante. Barry v. Barchi, 443 U.S. 55 (1979); Hewitt v. Helms, 459 U.S. 460 (1983).


(4) El Tribunal Supremo de Estados Unidos ha expresado que los procedimien-tos aprobados por los estados para embargar bienes en aseguramiento de sentencia están sujetos a los rigores del debido proceso de ley. Peralta v. Heights Medical Center, Inc., 485 U.S. 80 (1988); Connecticut v. Doehr, 501 U.S. 1, 14 (1991).


(6) En Fuentes v. Shevin, 407 U.S. 67, 86 (1972), el Tribunal expresó:
*891“The Fourteenth Amendment draws no bright lines around three-day, 10-day, or 50-day deprivations of property. Any significant taking of property by the State is within the purviews of the Due Process Clause.”


(6) Mitchell v. W.T. Grant Co., 416 U.S. 600 (1973), limitó la norma establecida en Fuentes v. Shevin, ante, al expresar que ésta iba dirigida a los estatutos de repo-sesión y embargo que conferían un poder excesivo a los litigantes privados sin la participación de un juez. Cuevas Segarra, op. cit., págs. 337-338.


(7) Posteriormente, en North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975), al reafirmarse la amplia norma establecida en Fuentes v. Shevin, ante, el Tribunal anuló un estatuto que permitía el embargo de una cuenta bancaria sin prestación de fianza, y sin notificación u oportunidad de vista alguna, con tan sólo la expedición de una orden autorizada por el secretario del tribunal.


(8) Como es de observar, el tercer paso de dicho análisis, según pautado en Mathews v. Eldridge, 424 U.S. 319 (1979), requiere que el tribunal considere el in-terés gubernamental. En Connecticut v. Doehr, ante, sin embargo, el Gobierno no era parte y se trataba de una acción de daños y perjuicios entre partes privadas, por lo que no era necesario considerar el interés gubernamental envuelto. La Mayoría, por lo tanto, modificó este tercer paso para este caso particular al expresar:
"... and third, in contrast to Mathews, principal attention to the interest of the party seeking the prejudgment remedy, with, nonetheless, due regard for any ancillary interest the government may have in providing the procedure or forgoing the added burden of providing greater protections.” (Énfasis suplido.) Connecticut v. Doehr, ante, pág. 13.
Conforme a ello, se procede a hacer un balance entre los intereses de las partes privadas para así garantizar el cumplimiento del debido proceso de ley.


(9) Cuatro (4) de los Jueces Asociados del Tribunal Supremo expresaron que la prestación de una fianza debería ser requerida en adición a la notificación y vista previa al embargo. Los Jueces Asociados Señores Marshall, Stevens, O’Connor y White expresaron: “... neither a hearing nor an extraordinary circumstance limitation eliminates the need for a bond, no more than a bond allows waiver of these other protections. To reconcile the interests of the defendant and the plaintiff accurately, due process generally requires all of the above.” Connecticut v. Doehr, ante, pág. 21.


(10) El Tribunal Supremo de Estados Unidos tomó conocimiento judicial de que en la mayoría de los estados se requiere la celebración de una vista previa o se requiere demostrar la existencia de circunstancias extraordinarias o apremiantes, o ambos requisitos, antes de permitir el embargo preventivo ex parte. Connecticut v. Doehr, ante, pág. 17. Véase Comentario, Caso Connecticut v. Doehr, 59 U.S.L.W. 4587 (1991), 7 (Núm.2) Forum 30 (1991).


(11) El embargo “es una interdicción jurídica en el patrimonio del deudor, decre-tada a petición ex parte del acreedor reclamante. Uno de sus efectos procesales es el de sujetar o adscribir los bienes embargados al cumplimiento de la obligación o reclamación en el proceso principal, es decir, asegurar la efectividad de la sentencia que haya de dictarse en el caso de prosperar la acción ejercitada. Como medida *895cautelar o asegurativa su vida o eficacia depende de la acción entablada”. Alum, Torres v. Campos del Toro, 89 D.P.R. 305, 321 (1963).


(12) La filosofía de la Regla 56.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, consiste en que una parte en un pleito debe ser oída antes de ser sometida al rigor judicial de una orden. Bermúdez v. Tribunal Superior, 97 D.P.R. 825 (1969).


(13) El propósito del mecanismo de embargo es preservar los bienes del deudor e impedir su traspaso y ocultación de manera que quien reclame un derecho contra éste, pueda ejecutar satisfactoriamente un mandato judicial. García v. The Commonwealth Ins. Co., 118 D.P.R. 380 (1987); Vda. de Galindo v. Cano, 108 D.P.R. 277 (1979).


(14) En Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423, 427 (1974), sostuvimos la constitucionalidad de la Regla 56.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Expresamos que la misma satisface las exigencias del debido proceso, ya que logra un equilibrio entre los intereses del acreedor y del deudor. Expresamos, a la pág. 427, que ésta garantiza el debido proceso:
“(a) concediendo un remedio provisional que preserva la integridad del bien, generalmente la única garantía de cuenta, de la continuada erosión y decadencia de su valor económico consecuencia de su uso por el deudor; (b) impide la destrucción, traspaso u ocultación de los bienes por un deudor inescrupuloso que bien podría ser su única reacción a un previo aviso de que hay el propósito de quitarle la propiedad; (c) el requisito de fianza o la alternativa de autenticidad documentada de la solicitud *898de embargo que sienta una probabilidad de que el demandante ha de prevalecer, con la imprescindible intervención del tribunal, minimizando el riesgo de que se expida una orden errónea; y (d) el deudor tiene derecho a una vista rápida donde podrá cuestionar todo procedimiento y reducir a un mínimo su privación de propiedad y el tiempo que ésta se halle en custodia legis o en poder del acreedor.”
Cabe señalar que los hechos acaecidos en Domínguez Talavera v. Tribunal Superior, ante, son distinguibles de los del caso ante nos. Allí el demandante era el cesionario de un contrato de venta condicional debidamente inscrito y el embargo que solicitó iba dirigido al vehículo objeto de la venta condicional. En el caso de autos, la parte demandante no tiene interés previo sobre los bienes embargados.


(15) En Connecticut v. Doehr, ante, pág. 16, se expresa que la posibilidad de una vista post embargo, al igual que el derecho a una posterior revisión judicial del mismo y la concesión de doble daño si la reclamación fue interpuesta sin causa probable, no reduce los riesgos de una decisión errónea.


(16) Opinión concurrente de los Jueces Asociados Señores White, Marshall, Stevens y O’Connor, pág. 18.


(17) Entiéndase que el previo interés propietario sobre bienes muebles o inmue-bles del deudor, se da cuando media entre otros: “hipotecas, ventas condicionales, arrendamientos financieros (‘leasing’) y la situación de copropiedad que se presenta *900en casos de división judicial de bienes gananciales.” Comentarios, ante, pág. 31.


(18) A tono con lo resuelto en Connecticut v. Doehr, ante, el Comité Asesor Per-manente de Reglas de Procedimiento Civil de la Conferencia Judicial sometió en 1991 una enmienda a la Regla 56.4 de Procedimiento Civil, ante, en la que incorpora el principio de que la cláusula del debido proceso exige la celebración de algún tipo de vista adversativa antes de privar a un individuo de cualquier derecho de propiedad. Aunque dicha enmienda aún no ha entrado en vigor, su lenguaje resulta ser muy persuasivo. La misma lee como sigue:
“Regla 56.4 Embargo o prohibición de enajenar
“(a) Ninguna orden de embargo, o de prohibición de enajenar será expedida, sin la celebración de una vista, a menos que el demandante:
“(1) acredite de forma fehaciente que su demanda aduce hechos suficientes para establecer una causa de acción con probabilidad de prevalecer;
“(2) demuestre tener motivos fundados para temer que de no ser obtenido inmediatamente el embargo, o la prohibición de enajenar, el demandado habrá de enajenar, gravar, desaparecer, o destruir los bienes a ser embargados u otras circuns-tancias extraordinarias, de manera que no podría satisfacer la sentencia que en su día pueda ser dictada, y
“(3) cumpla con los requisitos de la Regla 56.3, en caso de que lo solicitado fuere la prohibición de enajenar.
“(b) De no cumplir el demandante con los requisitos antes señalados sólo será expedido el embargo o la prohibición de enajenar luego de una vista celebrada des-pués de haber sido citado el demandado, y luego de que el demandante:
“(1) establezca la probabilidad que tiene de prevalecer finalmente en los méritos, en caso de embargo y
“(2) cumpla con los requisitos de la Regla 56.3 en caso de que lo' solicitado fuere la prohibición de enajenar.
“(c) En el caso de bienes inmuebles, tanto el embargo como la prohibición de enajenar serán efectuados anotándolos en el Registro de la Propiedad.
“(d) En el caso de bienes muebles, la orden será efectuada depositando los bie-nes con el tribunal o con la persona designada por el tribunal, bajo la responsabilidad del reclamante. El tribunal podrá ordenar, a petición de cualquiera de las partes, la venta en pública subasta de los bienes fungibles cuyo embargo o prohibición de enajenar haya sido decretado, consignando el producto de su venta en la forma dis-puesta por el tribunal.
“La parte que solicite la designación de una persona como depositario de los bienes a ser embargados deberá acreditar su dirección y teléfono, si lo tuviere, tanto residencial como de empleo o negocio. El depositario designado deberá notificar in-mediatamente al tribunal, bajo el epígrafe del caso, cualquier cambio de dirección o teléfono, de sitio o condición de los bienes.” Conferencia Judicial de Puerto Rico, Proyecto de Reglas de Procedimiento Civil, págs. 251-254 (1991).


(19) Por el resultado a que hemos llegado, se dispone del resto de los errores señalados.